Citation Nr: 1206327	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-31 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for left lower extremity burn scars with muscle and nerve damage.

4. Entitlement to a rating in excess of 30 percent for burn and shell fragment wound (SFW) scars of the right leg and thigh (with limitation of right hip flexion).

5. Entitlement to a rating in excess of 20 percent for second and third degree burn scars of the back. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) which continued the Veteran's ratings for burn and SFW scars of the right leg and thigh and second and third degree burn scars of the back and denied service connection for hearing loss, tinnitus, and left lower extremity burn and scars with muscle and nerve damage.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration.  

At the September 2011 hearing the Veteran's representative advised that the Veteran would waive the issuance of a statement of the case (SOC) in the matter if the Board found that service connection for tinnitus was warranted.  As the Veteran has filed a timely notice of disagreement (NOD) in the matter, and in light of the determination made, the Board finds it has jurisdiction to consider the matter on the merits at this time.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (lack of substantive appeal does not deprive Board of jurisdiction over appeal initiated by a timely notice of disagreement).

The matters of service connection for back and bilateral hip disabilities (claimed as secondary to muscle and nerve damage of the lower extremities) have been raised by the record and were partially developed (See the Veteran's November 2007 claim), but have not been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Notably, the matters were addressed (ancillary to the increased ratings claims) in a May 2010 SOC.  Additionally, the Veteran's representative stated that the matter of entitlement to a total rating based on individual unemployability (TDIU) was "pending" (See September 2011 hearing transcript at 6).  These matters are referred to the AOJ for appropriate action.

The matters of service connection for hearing loss and left lower extremity burn scars with muscle and nerve damage and regarding the ratings for burn and SFW scars of the right leg and thigh and burn scars of the back are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in combat.  

2.  It is reasonably shown that the Veteran has tinnitus, the onset of which is related to combat noise trauma.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The record reflects that the Veteran engaged in combat in Vietnam, and sustained various injuries when the tank he was in struck a landmine.  His service treatment records (STRs) do not contain any mention of tinnitus; it is noted that he sustained a concussion, and was unconscious for a period of time.

A December 2000 VA audiology evaluation notes that the Veteran reported a history of noise trauma in service, and that he had tinnitus.  

In his November 2007 claim the Veteran in part requested service connection for tinnitus, and noted that his hearing was damaged when a landmine exploded destroying his tank in Vietnam.  

On January 2008 VA audiological evaluation the Veteran described his exposures to noise trauma in service [from weapons, tanks, land mines, and explosions].  He also identified postservice occupational noise exposure from driving trucks and buses and working as a machinist for 30 years (with the use of hearing protection).  He did not know the date of onset of his tinnitus, but stated that he had had it for as long as he could remember.  The examiner opined that given that the Veteran's hearing was normal on separation and that he had a history of occupational noise trauma; it was not likely that his tinnitus was due to military service.  

At the September 2011 Travel Board hearing the Veteran's representative noted that the Veteran sustained various injuries in Vietnam when the tank he was in struck a landmine.  The Veteran testified the he was not aware of ever since service reporting that he had not had tinnitus and that the incident that would have caused his tinnitus was the landmine explosion.  

The Veteran served in combat, and is entitled to the relaxed evidentiary requirements afforded under 38 U.S.C.A. § 1154(b).  Furthermore, tinnitus is a disability capable of lay observation (by the person who experiences it) (see Charles v. Principi, 16 Vet. App. 370, 374 (2002)), and generally not capable of objective verification.  It is not in dispute that the Veteran has such disability.  The record also clearly shows that during his service in Vietnam the Veteran sustained various injuries (including a concussion that rendered him unconscious) when his tank struck a landmine and was destroyed.  His credible testimony and statements are essentially to the effect that while he cannot pinpoint the exact date when he first noted his tinnitus, he has had it as long as he can recall, and that he believes it had its onset with the landmine explosion incident in service.  

Accordingly, what the Board is presented with, in essence, is a combat Veteran's account that the onset of his [undisputedly present] tinnitus is related to his exposure to [well-documented] concussive and combat noise trauma in service.  The Board has no reason to question the veracity of his accounts, particularly in light of his entitlement to consideration of his claim under 38 U.S.C.A. § 1154(b).  

One method of substantiating a claim of service connection for a disability is by showing that the disability had its onset in service, and has persisted since.  As tinnitus is a disability capable of lay observation, and as the Veteran's accounts of onset in service and continuation since are deemed credible he has satisfied the evidentiary requirements for substantiating his claim in this manner.  The "negative" opinion regarding the etiology of the Veteran's tinnitus by a VA examiner does not overcome the finding that the evidentiary requirements for establishing service connection are met (particularly as the examiner does not express awareness of the severity of the trauma the Veteran sustained in service, or acknowledge the Veteran's entitlement to consideration of his claim under the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b).  Service connection for tinnitus is warranted.   


ORDER

Service connection for tinnitus is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

In August 2008 the Veteran filed a timely notice of disagreement (NOD) with a March 2008 rating decision that denied his claims of service connection for hearing loss and left lower extremity burn and scars with muscle and nerve deterioration.  The RO has not issued an SOC in response to that NOD.  [The Veteran's representative pointed to the deficiency at the September 2011 hearing].  Under these circumstances, the Board is required to remand the matters for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after an SOC is issued.

The Veteran has recently raised the matters of service connection for underlying muscle and nerve impairment resulting from his burn and SFW of the right leg and thigh and from the burns of the back (as residuals of his in-service injury due to a mine blast).  Whether the Veteran has such pathology (and whether it warrants a separate, or higher, rating) has not been addressed.  Consequently, such matters are not currently before the Board.  They will only be before the Board if the RO denies the benefits sought, the Veteran timely files an NOD, and he timely perfects an appeal after an SOC is issued.  

The United States Court of Appeals for Veterans Claims (Court) has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Due to potential pyramiding questions (See 38 C.F.R. § 4.14) the matters of the ratings for burn and SFW scars of the right leg and thigh and burn scars of the back are inextricably intertwined with the matters of service connection (and any ratings assigned) for muscle and nerve impairment resulting from his burns and SFWs of the right leg and thigh and burns on the back; consequently these matters must be considered concurrently.  VA examinations to assess the Veteran's disability picture and secure findings adequate to rate all impairment from the injuries are necessary. 

The regulations pertaining to evaluations of skin disabilities were amended in October 2008, during the pendency of this appeal.  The Board notes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if a veteran requests review under the revised criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  The Veteran (through his representative) requested review under the new criteria for scars (See September 2011 hearing transcript at 4). 

Additionally, any pertinent interim VA outpatient treatment records and outstanding private treatment records should be secured on remand. 

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue (from May 2010 to the present). 

The RO should also ask the Veteran to identify all providers of any recent private evaluation and/or treatment he received for the disabilities at issue, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.  Of particular interest are complete treatment records from: (1) Indianapolis Interventional Pain Clinic (i.e., for thigh scar injections); and (2) any other private treatment the Veteran received for his service connected and claimed disabilities at issue.  .

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO should issue an appropriate SOC in the matters of service connection for hearing loss and left lower extremity burn scars with muscle and nerve damage.  The Veteran should be advised of the time limit for perfecting his appeal, and afforded opportunity to do so.  If he timely perfects an appeal in the matters, they should be returned to the Board for appellate review.

3. The RO should fully develop (to include scheduling a VA examination to assess whether the claimed disabilities are present, and their nature) and adjudicate in the first instance (i.e., issue a rating decision) the claims of service connection for muscle and nerve pathology claimed as due to burns and SFWs of the right leg and thigh and burns of the back.  If such disability is found/service connected, the RO should assign the initial ratings.  If service connection is denied, the Veteran should be advised of the determination and also be advised that the matters are newly adjudicated issues that are not before the Board, and (as also the rating for any newly service-connected disability) will only be before the Board if he timely files an NOD and timely perfects his appeal after the issuance of an SOC.  If he timely perfects an appeal in the matters, they should be returned to the Board for appellate review.

4. The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and current severity of his burn and SFW scars of the right leg and thigh and burn scars of the back.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided both the old and new criteria for rating scars, and the clinical findings reported should include sufficient detail to permit rating under both sets of criteria.  If (pursuant to # 3, above) underlying muscle/nerve pathology is found, service-connected, and assigned separate compensable ratings, the examiner should identify and distinguish any symptoms, impairment, and functional limitations attributed solely to the scars (and not considered in the rating of the underlying muscle and nerve pathology).

5. The RO should then re-adjudicate the claims in which the Veteran has perfected an appeal. If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


